Lee, J.
Mrs. A. N. Bush sued John Laux, one of her tenants, to recover damages for the loss of the rental property by fire, alleged to have been proximately caused by his negligence. The jury found a verdict for the defendant, *65and, from the judgment entered thereon, Mrs. Bush appealed.
 Under Roell v. Brooks, 205 Miss. 255, 38 So. 2d 716, and Miller v. Miller, 217 Miss. 650, 64 So. 2d 739, the plaintiff had the burden of showing that Laux was negligent and that such negligence was the proximate cause of the fire. The given instructions conformed to that principle.  The appellant’s requested instruction, which attempted to invoke the doctrine of res ipsa loquitur, was properly refused.
 Since the evidence was in conflict, it is not necessary to detail it pro and con. It is sufficient to say that the jury was fully warranted in finding that the defendant was guilty of no negligence proximately causing the fire with the resultant damage.
No reversible error appears in the record, and the cause is therefore affirmed.
Affirmed.
McGehee, C. J., and Holmes, Arrington, and Ethridge, JJ. concur.